Title: James Madison to William Allen, 10 December 1827
From: Madison, James
To: Allen, William


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier.
                                
                                 10. Decr. 1827
                            
                        
                        
                        I have recd. yours of the 7th. & shall in consequence direct my flour to be delivered to your care.
                            The greater part will go from Willises, the residue from Eliasons Mill. They are by contract to provide Waggonage. But my
                            Waggon may be occasionally employed. I expect it will be down with a load in a few days, & will bring from you the
                            annexed articles. Friendly respects
                        
                        
                            
                                J. Mn
                            
                        
                    